OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. WOLE.
La sentencia de la corte en esté caso se funda, a mi enten-der, en la teoría de que los artículos 76 y 77 de nuestro Código *649de Enjuiciamiento Civil, para los efectos de este caso, son nna reproducción de disposiciones idénticas contenidas en la Ley de Enjuiciamiento Civil de España, y por consiguiente debe presumirse que fueron adoptados con la misma inter-pretación dada a esas disposiciones por los tribunales y co-mentaristas españoles.
Es bien sabido que el Código de Enjuiciamiento Civil en su totalidad fue tomado de Idabo, y, consiguientemente, yo creo que las palabras generalmente usadas en dicho código deben ser interpretadas en la forma en que lo ban sido siempre por las cortes americanas. El Pueblo v. Rosaly, 227 U. S. 270; Schick v. United States, 195 U. S. 65. El sistema de litigios y la jurisdicción de las cortes son considerablemente distin-tos, y fue. claramente la intención de la Legislatura de Puerto Pico dar a la isla un sistema de enjuiciamiento civil ameri-cano. Según se indica en la opinión, bubo pequeñas omisio-nes al hacerse la adopción de las antiguas disposiciones de la ley española, pero yo creo que el artículo 76 por sí pre^ supone que un pleito ha sido presentado. Es mi parecer que antes de que pueda haber sumisión debe existir un pleito, o, cuando menos, una causa de acción; y no hay causa de acción sobre un pagaré basta que no existe incumplimiento de alguna clase. Decir que puede haber una sumisión pre-via de un pleito o causa de acción que aún no tiene existen-cia, es manifestar úna contradicción de términos.
La opinión de la mayoría admite el hecho de que un con-venio del carácter del de que se trata, no podría ser soste-nido en los Estados Unidos. La resolución de la Corte Su-prema de los Estados Unidos en el caso Insurance Co. v. Morse, 87 U. S. 445, es clara en cuanto a ese punto, y el razo-namiento de la corte no se limita en modo alguno al derecho de trasladar un caso de una corte de estado »a una corte insular cuando expresa que una parte no renuncia a tal derecho por medio de un contrato anterior al efecto.
Las resoluciones de la Corte Suprema de Massachusetts *650en los casos de Hall v. Mutual Fire Ins. Co., 6 Gray, 185, y Nute v. Hamilton Ins. Co., 6 Gray, 174, son aplicables, y dichos casos gobiernan en cnanto al principio. El Juez Pre-sidente Sr. Shaw manifiesta qne una estipulación en un con-trato de esa clase es meramente un convenio condicional cuyo cumplimiento no puede ser específicamente obligado. Los casos a que lie hecho referencia aparecen citados en una nota en la obra Brown on Jurisdiction, segunda edición,, página 29, al efecto de que un convenio para someterse a arbitraje o a determinada jurisdicción, es ineficaz para obli-gar a un demandado.
Para los fines de la argumentación podría admitirse que-la Legislatura, puede pasar una ley por la cual un deman-dado estuviera obligado a tramitar su caso en una corte a la cual él había convenido someterse en caso de litigio, pero me parece que el legislador de que se trata, si deseó hacerlo así en este caso, no ha hecho uso de las palabras apropia-das. El artículo 81 del Código de Enjuiciamiento Civil dis-pone que casos de esta naturaleza deben verse en el distritoen que residiere el demandado al iniciarse el litigio. Para hacer desaparecer ese derecho el demandado debe someterse-a alguna otra corte, y no creo que en parte alguna del TítuloY del Código de Enjuiciamiento Civil haya indicación de que-la Legislatura quiso que la palabra “ sumisión” se entendiera un convenio de sumisión hecho antes de suscitarse la con-troversia; en otras palabras, que cuando la Legislatura, adopta un código americano hay la presunción de que la política pública en cuanto al mismo es la americana, y que-esta presunción no queda destruida al reproducir párrafos, aislados e incompletos de códigos anteriormente vigentes,, aun cuando se admitiera que las palabras del código espa-ñol son susceptibles de la interpretación que se les ha dado-